DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.  				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MOMOZAWA KENJI (previously cited, JP 5278978 B2) (hereinafter referred to as ‘978) in view of Shangwei et al. (previously cited, CN 2012-22947 Y; with English language machine translation) (hereinafter “Shangwei”), Yamamoto et al (previously cited, US 2012/0305685) (hereinafter “Yamamoto”) and Jimenez-Rios (previously cited, US 2014/0158695) (hereinafter “Jimenez-Rios”).
Regarding claim 1, ‘978 discloses a cryopreservation device for vitrification of a biological specimen (see ¶ [0021]-[0022]; FIGS. 1a-c of  the English machine translation of ‘978), said cryopreservation device comprising:	an elongated body having a first end forming a shoulder (main body (11); see FIG. 1 of ‘978 reproduced below to show the claimed features; ¶¶ [0033] and [0034]);

    PNG
    media_image1.png
    525
    436
    media_image1.png
    Greyscale
	a boss having an exterior surface and extending from said first end of said elongated body (FIGS. 1a-c: handle (13) extending from a first end (shoulder) of the main body (11); see ¶¶ [0036]-[0040]);	a specimen collection tip extending from said boss opposite said elongated body (FIGS. 1a-c: solution removing material tip (15) arranged between main body (11) and handle (13); see ¶¶ [0033]-[0037]); and 	an elongated cap (20) configured for sealably enclosing said specimen collection tip (FIG. 1c: sheath portion (20) enclosing tip (115); ¶¶ [0033] and [0056]), said elongated cap having an outside diameter and a first end in which an opening is defined that is in communication with an elongated hollow chamber extending along a long axis of said elongated cap, said hollow chamber having a length to accommodate said tip and said boss (i.e., the interior volume of elongated cap (20) configured to enclose said boss and specimen collection tip; see ¶¶ [0037]-[0038] and [0056]; FIG. 1 of ‘978), said hollow chamber comprising a first section corresponding to said boss and a second section corresponding to said specimen collection tip (see annotated FIG. 1c of ‘978 reproduced above),  	wherein said elongated cap has an interior surface at said first section, said interior surface having an inside diameter (i.e., the section of the cap (20) housing the boss (13); see FIG. 1c, reproduced above), wherein said elongated cap has an elongated interior surface at said second section (i.e., the section of the cap (20) housing the specimen collection tip (15); see FIG. 1c, reproduced above), wherein said elongated interior surface has an inside diameter (see FIGS. 1b and 1c), and wherein, when said boss and said specimen collection tip are inserted into said hollow chamber, said interior surface of said elongated cap is in contact with said exterior surface of said boss ('978 discloses in at least paragraph [0035] of the English translation that the outer surface of the boss (13) and the inner surface of the elongated cap (20) are in close contact with each other to prevent entry of liquid nitrogen into the interior of the cap);	wherein said exterior surface of said boss is complementary to said interior surface of said first section of said elongated cap when said boss is fully inserted into said first section of said hollow chamber, wherein said boss is fully inserted into said first section of said hollow chamber of said elongated cap and said exterior surface of said boss fills substantially all of an interior space of said first section of said hollow chamber when a first end of said elongated cap contacts said shoulder at said first end of the said elongated body	such that substantially all of said interior surface of said first section is in contact with said exterior surface of said frustoconical boss (i.e., the boss fills substantially (makes substantial contact) with all of the interior surface of the cap so as to form a fluid-tight seal as required by the ‘978; FIG. 1, and ¶¶ [0035]-[0037] and [0068] of ‘978), wherein, when said boss is fully inserted into said first section of said hollow chamber, said boss and said interior surface are configured to provide a fluid-tight seal, and wherein said interior surface of said elongated cap removably engages said boss and forms a fluid-tight seal with said boss ('978 discloses at least in paragraphs [0035]-[0037] and [0068] of the English translation that the elongated cap (20) having a hollow chamber comprises an interior surface, the boss (13) comprises an outer surface having a shape complementary to the shape of the interior surface of the elongated cap when the boss is fully housed within the elongated cap; a first end of the cap (20) contacts a shoulder of the elongated main body (see Fig. 1), such configuration facilitates fluid-tight seal between the elongated cap and the boss such that no fluid contacts/enters the interior surface of the elongated cap, i.e., the boss fills substantially (makes substantial contact) with all of the interior surface of the cap that is in contact with the boss; see also fig. 1 of ‘978); 	wherein said boss and said elongated cap each comprises a material having a uniform and similar coefficient of thermal expansion such that said boss and said elongated cap are configured to maintain said fluid-tight seal between said boss and said elongated cap in the presence of temperature variations ('978 discloses in paragraphs [0034], [0039], [0052] and [0077] of the English-language translation that the elongated cap and the boss can be made of the same material; the material has characteristics of low temperature resistance, liquid nitrogen resistance and stretch resistance to change).	The claimed invention differs from the device of ‘978 in that the boss has a frustoconical shape and the first section of the hollow chamber of the elongated cap has a first shape of a frustoconical interior surface corresponding to the shape of frustoconical boss, said frustoconical interior surface of the elongated cap having an inside diameter that decreases from a first inside diameter to a second inside diameter, wherein a decrease in an outside diameter of said frustoconical boss defines a first taper angle and said decrease in said inside diameter of said frustoconical interior surface of said elongated cap defines a second taper angle; and the second section including a second shape that is different than the first shape. However, '978 discloses that the entire first section of the hollow chamber receiving the boss (13) has a shape that matches the shape of the outer surface of the boss (see ¶¶ [0035], [0037] and [0056] of '978). '978 further discloses wherein the shape of the interior surface of the elongated cap and the shape of the outer surface of the boss are not limited to the disclosed shapes but may have other shapes so long as the elongated cap can be secured to the boss in a fluid-tight manner (see ¶¶ [0035], [0037] of '978).  	Shangwei discloses a cryopreservation device comprising an elongated body having a frustoconical boss (lower end of the needle section 7) and a cap (tube 1) adapted to receive the frustoconical boss therein (see FIGS. 1-2 and 12; ¶ [0047] of the English-language translation of Shangwei). The cap (1) includes a hollow chamber having a first section with a first shape corresponding to the frustoconical boss and a second section having a second shape that is different than the first shape and that corresponds to a specimen collection tip coupled to the elongated body (see FIG. 12 of Shangwei, annotated and reproduced below). The first section has an interior surface having a frustoconical shape corresponding to the shape of frustoconical boss, said interior surface having an inside diameter that decreases from a first inside diameter to a second inside diameter, wherein a decrease in an outside diameter of said frustoconical boss defines a first taper angle and said decrease in said inside diameter of said frustoconical interior surface of said elongated cap defines a second taper angle (i.e., the boss (lower end of the needle section 7) has a shape that matches the shape and size of the open end of the cap (tube 1); ¶¶ [0047] and [0055]). 

    PNG
    media_image2.png
    814
    1099
    media_image2.png
    Greyscale

 	In view of Shangwei, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shapes of the boss and interior surface of the elongated cap of '978 with the frustoconical boss and cap of Shangwei in order to ensure a fluid-tight seal between the elongated body and the elongated cap (see FIGS. 1-2 and 12; ¶¶ [0047] and [0055]). Further, it would have been obvious to one of ordinary skill in the art to have modified the shapes of the boss and interior surface of the elongated cap of '978 to have other shapes such as frustoconical shape including the shapes disclosed by Shangwei that can form a fluid-tight seal, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art (see MPEP 2144.04 (IV) (B)). Further, one of ordinary skill in the art would have made said modification since '978 discloses that the shape of the interior surface of the elongated cap and the shape of the outer surface of the boss are not limited to the disclosed shapes but may have other shapes so long as the elongated cap can be secured to the boss in a fluid-tight manner (see ‘978 at ¶¶ [0035], [0037] of '978).  	‘978 discloses wherein the frustoconical interior surface of the elongated cap of said first section defines a space with a volume that corresponds to a volume of said boss (annotated FIG. 1 of ‘978). Therefore, the first section of ‘978 in view of Shangwei would define a frustoconical space with a volume that corresponds to a volume of said frustoconical boss, since ‘978 discloses that the space of the elongated cap receives said boss to form a fluid-tight seal between the elongated cap and the boss (see annotated FIG. 12 of Shangwei).  	Assuming, arguendo, that the first section of modified ‘978 does not include a frustoconical space with a volume that corresponds to a volume of said frustoconical boss. However, as shown in FIG. 12 of Shangwei, reproduced above, the first section defines a frustoconical space that corresponds to at least a portion of said frustoconical boss. Moreover, ‘978 discloses that the interior surface of the elongated cap of said first section defines a space with a volume that corresponds to a volume of said boss in order to form a fluid-tight seal (annotated FIG. 1 of ‘978). It would therefore have been obvious to one of ordinary skill in the art to have modified the frustoconical interior surface of the elongated cap of said first section of ‘978 in view of Shangwei to have a frustoconical space with a volume that corresponds to the volume of said frustoconical boss for the purpose of ensuring that the seal between the frustoconical boss and the cap is a fluid-tight seal. Further, doing so would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified ‘978. Further, one of ordinary skill in the art would have made said modification since '978 discloses that the shape of the interior surface of the elongated cap and the shape of the outer surface of the boss are not limited to the disclosed shapes but may have other shapes so long as the elongated cap can be secured to the boss in a fluid-tight manner (see ‘978 at ¶¶ [0035], [0037] of '978).
 	Modified ‘978 discloses wherein the cap has an inside diameter that decreases from a first inside diameter to a second inside diameter (i.e., the first section of the cap having a frustoconical shape). As shown in FIGS. 1b and 1c, the cap includes a third diameter (i.e., the section of the cap receiving the collection tip; see annotated FIG. 1c of ‘978, reproduced above).  	Modified ‘978 does not explicitly disclose wherein the third inside diameter is smaller than the second inside diameter (i.e., unlike the configuration of the frustoconical shape and corresponding shape of the cap of Shangwei, the claimed frustoconical shape and the corresponding shape of the cap completely match). However, '978 discloses that the entire first section of the hollow chamber receiving the boss (13) has a shape that matches the shape of the outer surface of the boss (see ¶¶ [0035], [0037] and [0056] of '978). '978 further discloses wherein the shape of the interior surface of the elongated cap and the shape of the outer surface of the boss are not limited to the disclosed shapes but may have other shapes so long as the elongated cap can be secured to the boss in a fluid-tight manner (see ¶¶ [0035], [0037] of '978). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the frustoconical boss and corresponding shape of the cap of modified ‘978 (FIG.  12 of Shangwei) to completely match to arrive at the claimed invention with reasonable expectation of success. One of ordinary skill would have made said modification since '978 discloses that the entire first section of the hollow chamber receiving the boss (13) has a shape that matches the shape of the outer surface of the boss, and the shape of the interior surface of the elongated cap and the shape of the outer surface of the boss are not limited to the disclosed shapes but may have other shapes so long as the elongated cap can be secured to the boss in a fluid-tight manner (see ¶¶ [0035], [0037] and [0056] of '978). Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777).   	Modified ‘978 does not explicitly disclose wherein said first and second taper angles are equal, and wherein said first and second taper angles are no greater than 1.5°.  However, modified ‘978 discloses wherein said frustoconical boss and the corresponding frustoconical surface of the cap have shapes that match and provide tight-seal (see Shangwei at ¶ [0047]). It would therefore have been obvious to one of ordinary skill in the art to have made the taper angles to any desired angle including angles that are equal and no greater than 1.5°, since ‘978 is concerned with fluid-tight seal device. One would have made the interior surface of the frustoconical volume to define a frustoconical volume corresponding to said frustoconical boss and to have the claimed taper angles for the purpose of maintaining a fluid-tight seal between the cap and the boss. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777).  	Yamamoto is related to sample collection devices, and discloses an elongated body (10) and a cap (20) adapted to receive the elongated body (see ¶¶ [0037] and [0038]; FIGS. 1a,b and 3A). The elongated body (10) comprises a boss having a frustoconical shape (rubbing region 11; FIG. 1A; ¶ [0037]). The cap (20) comprises a section having a frustoconical shape adapted to receive the frustoconical boss of the elongated body (see ¶ [0038]). Yamamoto discloses that the taper angles of the frustoconical boss and the cap should be selected so as to achieve desired contact between the frustoconical boss and the frustoconical shape of the cap (see ¶¶ [0038] and [0050]).  	In view of Yamamoto, it would have been obvious to one of ordinary skill in the art to have modified the taper angles of the boss and the cap of the device of modified ‘978 to have the claimed taper angles, since Yamamoto discloses that the taper angles of the frustoconical boss and the cap can be selected so as to achieve desired contact between the frustoconical boss and the frustoconical shape of the cap (see ¶¶ [0038] and [0050]). One of ordinary skill in the art would make said modification for the purpose of maintaining a fluid-tight seal between the cap and the boss.	Assuming arguendo that modified '978 does not disclose wherein the device comprises a uniform coefficient of thermal expansion. 	Jimenez-Rios discloses a closed system cryopreservation device for vitrification of biological specimens (see ¶ [0025]), said cryopreservation device comprising an elongated body (see FIG. 1: stem 60 ; ¶ [0024]), a frustoconical boss having an exterior surface and extending from a first end of said elongated body (sealing member/boss (52) having a frustoconical configuration and extending from the stem 60; see FIG. 1; ¶ [0024]), a specimen collection tip extending from said boss (see FIG. 1: distal tip (64) of the stem 60 (specimen collection tip) extending from the sealing member (52); ¶ [0030]), and an elongated cap for sealably enclosing said specimen collection tip (see FIG. 1: a container (4) comprising an elongated cap that encloses the stem (60) and distal lip (64); ¶ [0024]). Jimenez-Rios further discloses wherein said device comprises a uniform coefficient of thermal expansion (the container 4 and the closure 40 are preferably constructed of the same material so as to ensure the same thermal contraction properties of the respective materials; see ¶ [0025).	In view of Jimenez-Rios, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the material of the device of '978 with a material having a uniform coefficient of thermal expansion in order to insure uniform thermal expansion of the device, as suggested by Jimenez-Rios (see ¶ [0025). One of ordinary skill in the art would have been motivated to make the modification in order to prevent thermal variation of the components of the device during heating and/or cooling of the device. 
Regarding claim 2, modified '978 further discloses at least one circumferential notch defined in one or more of said elongated body and said elongated cap  (see FIGS. 1a-c of '978).
Regarding claim 3, modified '978 further discloses wherein said elongated body (11) comprises a long axis and a perpendicular cross-section shape, said perpendicular cross-section shape being one of circular, rectangular, triangular, and hexagonal (see ¶ [0037]; FIGS. 1a-c of '978).
Regarding claim 4, modified '978 further discloses wherein said elongated body (11) comprises a first long axis and said shoulder has a first planar surface generally perpendicular to said first long axis (shoulder formed by main body (11); see FIGS 1a-b of '978).
Regarding claim 5, modified '978 further discloses wherein said elongated cap  (20) comprises a second long axis and a perpendicular cross-section shape, wherein said first end of said elongated cap comprises a second planar surface generally perpendicular to said second long axis such that said first planar surface of said shoulder contacts with said second planar surface when said frustoconical boss and said specimen collection tip are fully inserted into said elongated cap (see, e.g., FIG. 1c of '978 which illustrates the planar surface of the elongated cap  engaging the shoulder of main body (11)).
Regarding claim 6, modified '978 further discloses wherein said frustoconical boss and said elongated cap comprise the same material (i.e., the boss (13) and the elongated cap (20) are made of the same material having good thermal conductivity; see ¶ [0052] of  '978).
Regarding claim 7, modified '978 further discloses wherein said body (11) comprises a first long axis and said shoulder has a first planar surface generally perpendicular to said first long axis (shoulder formed by main body (11); see FIGS 1a-b of '978).
Regarding claim 8, modified '978 further discloses wherein said elongated cap  (20) comprises a second long axis and a perpendicular cross-section shape, wherein said first end of said elongated cap comprises a second planar surface generally perpendicular to said second long axis such that said first planar surface of said shoulder contacts with said second planar surface when said frustoconical boss and said specimen collection tip are fully inserted into said elongated cap (see, e.g., FIG. 1c of '978 which illustrates the planar surface of the elongated cap  engaging the shoulder of main body (11)).
Regarding claim 18, modified ‘978 further discloses wherein said specimen collection tip comprises a structure having a decreasing thickness along a length thereof (see, e.g., Fig. 3: structure of the tip 15a-b of ‘978).	Modified ‘978 does not explicitly disclose wherein the tip is a planar structure having a decreasing thickness along a length. However, modified ‘978 discloses wherein the specimen collection tip can have various shapes and sizes including a planar structure. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the specimen collection tip of modified ‘978 to have a planar structure having a decreasing thickness along a length thereof since modified ‘978 discloses that the shape of the specimen collection tip can be varied (see ¶ [0047]-[0050]; Fig. 3a-c). Further, it is noted that such a modification would have required a mere change in shape which would have been obvious to one of ordinary skill in the art at the time of the effective filing date because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  
Regarding claim 19, modified ‘978 discloses wherein the exterior surface of the frustoconical boss is an exterior frustoconical surface that extends from a first outside diameter to a second outside diameter, wherein the first outside diameter is larger than the second outside diameter (i.e., the frustoconical boss of modified ‘978 comprises the claimed first and second outside diameter; see, e.g., FIGS. 1 and 12 of Shangwei). 	Modified ‘978 does not explicitly disclose wherein the first inside diameter is greater than the first outside diameter by no more than 1 %, and wherein the second inside diameter is greater than the second outside diameter by no more than 1 %. However, modified ‘978 discloses wherein the taper angles of the elongated frustoconical boss and the corresponding frustoconical section of the elongated cap can be selectively varied so as to achieve desired contact between the frustoconical boss and the frustoconical surface of the cap (see, Yamamoto at ¶¶ [0038] and [0050]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the device of modified ‘978 such that the first inside diameter is greater than the first outside diameter by no more than 1 %, and wherein the second inside diameter is greater than the second outside diameter by no more than 1 %, since Yamamoto discloses that the taper angles of the frustoconical boss and the cap can be selected so as to achieve desired contact between the frustoconical boss and the frustoconical shape of the cap (see Yamamoto at ¶¶ [0038] and [0050]). One of ordinary skill in the art would make said modification for the purpose of maintaining a fluid-tight seal between the cap and the boss.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over MOMOZAWA KENJI (previously cited, JP 5278978 B2) (hereinafter referred to as ‘978) in view of Shangwei et al. (previously cited, CN 2012-22947 Y; with English language machine translation) (hereinafter “Shangwei”) and Yamamoto et al (previously cited, US 2012/0305685) (hereinafter “Yamamoto”). 
Regarding claim 20, ‘978 discloses a device for storing a biological specimen, the device comprising:  	a component that includes a body having a first end forming a shoulder (main body (11); see ¶¶ [0033] and [0034]; FIG. 1 of ‘978 reproduced below to show the claimed features), 

    PNG
    media_image1.png
    525
    436
    media_image1.png
    Greyscale
 	a boss having a first end connected to and extending from the first end of the body (handle (13) extending from a first end (shoulder) of the main body (11); see ¶ [0036]-[0040]; FIGS. 1a-c of ‘978), and a tip having a first end connected to and extending from a second end of the boss (solution removing material tip (15) arranged between main body (11) and handle (13); see ¶ [0033]-[0037]; FIGS. 1a-c of ‘978); and  	a cap having an outside diameter, wherein said cap is configured for sealably enclosing the tip, the cap having a chamber accessible from a first end thereof (sheath portion (20) enclosing tip (115); see ¶ [0033] and [0056]; FIG. 1c of  '978), the chamber having a first section with a first shape corresponding to the boss (section housing the boss (13); see Fig. 1) and a second section corresponding to the tip (the section housing the specimen collection tip (15); see Fig. 1) the second section including a second shape (FIG. 1); 	 	wherein the first section of the chamber has an interior surface defining a space (FIG. 1); 	wherein the second section of the chamber has an interior surface that has an interior diameter that is greater than width dimensions of the tip (as shown in FIG. 1c, the interior diameter of the second section of the chamber is greater than width of the dimensions of the tip); and   	wherein, while said boss is fully inserted into said first section of said hollow chamber, substantially all of said interior surface of said first section is in contact with said exterior surface of said boss (i.e., the boss fills (makes contact) with all of the interior surface of the cap so as to form a fluid-tight seal as required by the ‘978; FIG. 1, and ¶¶ [0035]-[0037] and [0068] of ‘978).  	The claimed invention differs from the device of ‘978 in that the first section of the chamber has a frustoconical interior surface having a first taper angle and the boss has a frustoconical exterior surface having a second taper angle; and the second shape of the second section being different than the first shape. However, '978 discloses that the entire first section of the hollow chamber receiving the boss (13) has a shape that matches the shape of the outer surface of the boss (see ¶¶ [0035], [0037] and [0056] of '978). '978 further discloses wherein the shape of the interior surface of the elongated cap and the shape of the outer surface of the boss are not limited to the disclosed shapes but may have other shapes so long as the elongated cap can be secured to the boss in a fluid-tight manner (see ¶¶ [0035], [0037] of '978).  	Shangwei discloses a cryopreservation device comprising an elongated body having a frustoconical boss (lower end of the needle section 7) and a cap (tube 1) adapted to receive the frustoconical boss therein (see FIGS. 1-2 and 12; ¶ [0047] of the English-language translation of Shangwei). The cap (1) includes a hollow chamber having a first section with a first shape corresponding to the frustoconical boss and a second section having a second shape that is different than the first shape and that corresponds to a specimen collection tip coupled to the elongated body (see FIG. 12 of Shangwei, annotated and reproduced below). The first section has an interior surface having a frustoconical shape corresponding to the shape of frustoconical boss, said interior surface having an inside diameter that decreases from a first inside diameter to a second inside diameter, wherein a decrease in an outside diameter of said frustoconical boss defines a first taper angle and said decrease in said inside diameter of said frustoconical interior surface of said elongated cap defines a second taper angle (i.e., the boss (lower end of the needle section 7) has a shape that matches the shape and size of the open end of the cap (tube 1); ¶¶ [0047] and [0055]). 
    PNG
    media_image3.png
    814
    1099
    media_image3.png
    Greyscale
 	In view of Shangwei, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shapes of the boss and interior surface of the elongated cap of '978 with the frustoconical boss and cap of Shangwei in order to ensure a fluid-tight seal between the elongated body and the elongated cap (see FIGS. 1-2 and 12; ¶¶ [0047] and [0055]). Further, it would have been obvious to one of ordinary skill in the art to have modified the shapes of the boss and interior surface of the elongated cap of '978 to have other shapes such as frustoconical shape including the shapes disclosed by Shangwei that can form a fluid-tight seal, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art (see MPEP 2144.04 (IV) (B)). Further, one of ordinary skill in the art would have made said modification since '978 discloses that the shape of the interior surface of the elongated cap and the shape of the outer surface of the boss are not limited to the disclosed shapes but may have other shapes so long as the elongated cap can be secured to the boss in a fluid-tight manner (see ‘978 at ¶¶ [0035], [0037] of '978). 	‘978 discloses wherein the frustoconical interior surface of the elongated cap of said first section defines a space with a volume that corresponds to a volume of said boss (annotated FIG. 1 of ‘978). Therefore, the first section of ‘978 in view of Shangwei would define a frustoconical space with a volume that corresponds to a volume of said frustoconical boss, since ‘978 discloses that the space of the elongated cap receives said boss to form a fluid-tight seal between the elongated cap and the boss (see annotated FIG. 12 of Shangwei).  	Assuming, arguendo, that the first section of modified ‘978 does not include a frustoconical space with a volume that corresponds to a volume of said frustoconical boss. However, as shown in FIG. 12 of Shangwei, reproduced above, the first section defines a frustoconical space that corresponds to at least a portion of said frustoconical boss. Moreover, ‘978 discloses that the interior surface of the elongated cap of said first section defines a space with a volume that corresponds to a volume of said boss in order to form a fluid-tight seal (annotated FIG. 1 of ‘978). It would therefore have been obvious to one of ordinary skill in the art to have modified the frustoconical interior surface of the elongated cap of said first section of ‘978 in view of Shangwei to have a frustoconical space with a volume that corresponds to the volume of said frustoconical boss for the purpose of ensuring that the seal between the frustoconical boss and the cap is a fluid-tight seal. Further, doing so would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified ‘978. Further, one of ordinary skill in the art would have made said modification since '978 discloses that the shape of the interior surface of the elongated cap and the shape of the outer surface of the boss are not limited to the disclosed shapes but may have other shapes so long as the elongated cap can be secured to the boss in a fluid-tight manner (see ‘978 at ¶¶ [0035], [0037] of '978). 	 	 	Modified ‘978 does not explicitly disclose wherein said first and second taper angles are equal, and wherein said first and second taper angles are no greater than 1.5°.  However, it would have been obvious to one of ordinary skill in the art to have made the taper angels to be equal and no greater than 1.5° since ‘978 is concerned with fluid-tight seal device. One would have made the interior surface of the frustoconical volume to define a frustoconical volume corresponding to said frustoconical boss and to have the claimed taper angles for the purpose of maintaining a fluid-tight seal between the cap and the boss. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777).  	Yamamoto is related to sample collection devices, and discloses an elongated body (10) and a cap (20) adapted to receive the elongated body (see ¶¶ [0037] and [0038]; FIGS. 1a,b and 3A). The elongated body (10) comprises a boss having a frustoconical shape (rubbing region 11; FIG. 1A; ¶ [0037]). The cap (20) comprises a section having a frustoconical shape adapted to receive the frustoconical boss of the elongated body (see ¶ [0038]). Yamamoto discloses that the taper angles of the frustoconical boss and the cap should be selected so as to achieve desired contact between the frustoconical boss and the frustoconical shape of the cap (see ¶¶ [0038] and [0050]).  	In view of Yamamoto, it would have been obvious to one of ordinary skill in the art to have modified the taper angles of the boss and the cap of the device of modified ‘978 to have the claimed taper angles, since Yamamoto discloses that the taper angles of the frustoconical boss and the cap can be selected so as to achieve desired contact between the frustoconical boss and the frustoconical shape of the cap (see ¶¶ [0038] and [0050]). One of ordinary skill in the art would make said modification for the purpose of maintaining a fluid-tight seal between the cap and the boss. 	Modified ‘978 discloses wherein the cap has an inside diameter that decreases from a first inside diameter to a second inside diameter (i.e., the first section of the cap having a frustoconical shape). Thus, as shown in FIGS. 1b and 1c, the second section of the cap of modified ‘978 would intrinsically define a third inside diameter that is a constant and greater than the width of the tip (see annotated FIG. 1c of ‘978). 	Assuming arguendo that the third inside diameter of the cap of modified ‘978 not being constant.
	Shangwei further discloses wherein the cap (1) includes a section adapted to receive a sample collection tip (needle 8) and having a constant diameter (i.e., the portion of the tube (1) receiving the needle and having an elongated section with a constant diameter; see FIGS. 1, 2 and 12). 	In view of Shangwei, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the dimensions of the interior surface of the elongated cap of '978 receiving the sample collection tip to have a constant diameter, as disclosed by Shangwei (see FIGS. 1,2 and 12). One of ordinary skill in the art would make said modification because such modification would have been a matter of a design choice which a person of ordinary skill in the art would have found obvious since the claimed second section would not perform differently than the prior art device of modified ‘978 (also see MPEP 2144.04 (IV) (B)). Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). 	Modified ‘978 discloses wherein the exterior surface of the frustoconical boss is an exterior frustoconical surface that extends from a first outside diameter to a second outside diameter, wherein the first outside diameter is larger than the second outside diameter (i.e., the frustoconical boss of modified ‘978 comprises the claimed first and second outside diameter; and the cap comprise the claimed third inside diameter; see, e.g., annotated FIZG. 12 of Shangwei, reproduced). 	Modified ‘978 does not explicitly disclose wherein the first inside diameter is greater than the first outside diameter by no more than 1 %, and wherein the second inside diameter is greater than the second outside diameter by no more than 1 %. However, modified ‘978 discloses wherein the taper angles of the elongated frustoconical boss and the corresponding frustoconical section of the elongated cap can be selectively varied so as to achieve desired contact between the frustoconical boss and the frustoconical surface of the cap (see, Yamamoto at ¶¶ [0038] and [0050]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the device of modified ‘978 such that the first inside diameter is greater than the first outside diameter by no more than 1 %, and wherein the second inside diameter is greater than the second outside diameter by no more than 1 %, since Yamamoto discloses that the taper angles of the frustoconical boss and the cap can be selected so as to achieve desired contact between the frustoconical boss and the frustoconical shape of the cap (see Yamamoto at ¶¶ [0038] and [0050]). One of ordinary skill in the art would make said modification for the purpose of maintaining a fluid-tight seal between the cap and the boss.
 Regarding claim 21, modified ‘978 further discloses wherein when the tip and boss of the component are inserted in the chamber of the cap and the first end of the cap contacts the shoulder of the first end of the body, the frustoconical interior surface of the first section of the chamber and the frustoconical exterior surface of the boss provide a fluid-tight seal (see ¶ [0037] of '978).
Regarding claim 22, modified ‘978 discloses wherein said boss and said elongated cap each comprises a material having a uniform and similar coefficient of thermal expansion such that said boss and said elongated cap  are configured to maintain said fluid-tight seal between said boss and said elongated cap in the presence of temperature variations ('978 discloses in paragraphs [0034], [0039], [0052] and [0077] of the English-language translation that the elongated cap and the boss can be made of the same material; the material has characteristics of low temperature resistance, liquid nitrogen resistance and stretch resistance to change).
Regarding claim 23, modified ‘978 discloses wherein when the tip and boss of the component are fully inserted into the chamber and the first end of the cap contacts the shoulder of the first end of the body, the frustoconical interior surface of the first section of the chamber removably engages with the frustoconical exterior surface of the boss ('978 discloses at least in paragraphs [0036]-[0037] and [0068] of the English translation that the elongated cap  (20) having a hollow chamber comprising an interior surface, the boss (13) comprises an outer surface having a shape complementary to the shape of the interior surface of the elongated cap when the boss is fully housed within the elongated cap; a first end of the cap (20) contacts a shoulder of the elongated main body (see Fig. 1), such configuration facilitates fluid-tight seal between the elongated cap  and the boss such that no fluid contacts/enters the interior surface of the elongated cap; see also fig. 1 of ‘978).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over '978 in view of Shangwei, Yamamoto and Jimenez-Rios as applied to claim 1 above, and further in view of Kader et al. (previously cited, US 2010/0151570) (hereinafter “Kader”).
Regarding claim 9, modified '978 discloses all of the limitations as previously set froth but does not explicitly disclose wherein said frustoconical boss and said elongated cap comprise crystal polystyrene. 	Kader discloses a specimen holder (106) made of a hardened plastic such as crystal polystyrene (see ¶ [0077] of Kader). 	In view of Kader, it would have been obvious to a person of ordinary skill in the art at the effective filing date to have substituted the material of said frustoconical boss and said elongated cap of modified '978 with the crystal polystyrene of Kader because doing so would have resulted in nothing more than the simple substitution of one known material for another. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over '978 in view of Shangwei and Yamamoto as applied to claim 21 above, and further in view of Jimenez-Rios (previously cited, US 2014/0158695) (hereinafter “Jimenez-Rios”).
Regarding claim 22, modified '978 wherein said boss and said elongated cap each comprises a material having a uniform and similar coefficient of thermal expansion such that said boss and said elongated cap  are configured to maintain said fluid-tight seal between said boss and said elongated cap in the presence of temperature variations ('978 discloses in paragraphs [0034], [0039], [0052] and [0077] of the English-language translation that the elongated cap and the boss can be made of the same material; the material has characteristics of low temperature resistance, liquid nitrogen resistance and stretch resistance to change). 	Assuming, arguendo, that modified '978 does not disclose wherein the device comprises a uniform coefficient of thermal expansion. 	Jimenez-Rios discloses a closed system cryopreservation device for vitrification of biological specimens (see ¶ [0025]), said cryopreservation device comprising an elongated body (see FIG. 1: stem 60 ; ¶ [0024]), a frustoconical boss having an exterior surface and extending from a first end of said elongated body (sealing member/boss (52) having a frustoconical configuration and extending from the stem 60; see FIG. 1; ¶ [0024]), a specimen collection tip extending from said boss (see FIG. 1: distal tip (64) of the stem 60 (specimen collection tip) extending from the sealing member (52); ¶ [0030]), and an elongated cap for sealably enclosing said specimen collection tip (see FIG. 1: a container (4) comprising an elongated cap that encloses the stem (60) and distal lip (64); ¶ [0024]). Jimenez-Rios further discloses wherein said device comprises a uniform coefficient of thermal expansion (the container 4 and the closure 40 are preferably constructed of the same material so as to ensure the same thermal contraction properties of the respective materials; see ¶ [0025).	In view of Jimenez-Rios, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the material of the device of '978 with a material having a uniform coefficient of thermal expansion in order to insure uniform thermal expansion of the device, as suggested by Jimenez-Rios (see ¶ [0025). One of ordinary skill in the art would have been motivated to make the modification in order to prevent thermal variation of the components of the device during heating and/or cooling of the device. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 18-23 have been considered but are moot in view of the new ground of rejection. 
As to the Applicant’s argument that the ‘978 does not disclose different inside diameters for the section of the cap receiving the collection tip, in response, the claims as currently drafted do not require the section of the cap receiving the collection tip to comprise different inside diameters. Further, ‘978 discloses a cap comprising a plurality of sections including a first section having an inside diameter for receiving a boss and a second section having an inside diameter receiving a collection tip (reads on the instant third diameter). Although ‘978 does not explicitly disclose wherein the plurality of sections have different diameters, ‘978 discloses wherein the shape of the interior surface of the elongated cap and the shape of the outer surface of the boss are not limited to the disclosed shapes but may have other shapes so long as the elongated cap can be secured to the boss in a fluid-tight manner. Moreover, Shangwei is relied upon for disclosing an elongated cap and a boss having a shape other than the shapes disclosed by ‘978. The cap of Shangwei includes a first section receiving the boss and a second section receiving a sample collection tip (see Fig. 12 of Shangwei, annotated and reproduced above). The first section has a frustoconical shape and includes a first inside diameter and a second inside diameter different than the first inside diameter. Thus, ‘978 in view of Shangwei includes a cap having a first section having a frustoconical shape. Similar to the Applicant’s invention (FIG. 2B of the instant application), the frustoconical shape of ‘978 in view of Shangwei includes an inside diameter that decrease from a first inside diameter (top section of the frustoconical shape) to a second inside diameter. As such, it is respectfully submitted that ‘978 in view of Shangwei discloses a first inside diameter, a second inside diameter and a third inside diameter.  	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, 
 As to the Applicant’s argument that Yamamoto cannot be properly combined, in response, Yamamoto is merely relied upon to disclose that the taper angle of the frustoconical boss and the cap can be selected to achieve desired contact between the frustoconical boss and the frustoconical shape of the cap.						Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN HASSAN whose telephone number is (571) 270-7636. The examiner can normally be reached on Monday- Friday 8:30 AM to 5 PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./LIBAN M HASSAN/Primary Examiner, Art Unit 1799